  Case 3:21-cv-00525-SPM Document 1 Filed 05/31/21 Page 1 of 11 Page ID #1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ILLINOIS
Deborah Floyd, individually and on behalf of all                    3:21-cv-00525
others similarly situated,
                                  Plaintiff,

                    - against -                                Class Action Complaint

Pepperidge Farm, Incorporated,
                                                                Jury Trial Demanded
                                  Defendant

       Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge:


       1.    Pepperidge Farm, Incorporated (“defendant”) manufactures, distributes, markets,

labels and sells “Golden Butter [Crackers]” (“Product”).
  Case 3:21-cv-00525-SPM Document 1 Filed 05/31/21 Page 2 of 11 Page ID #2




        2.    When consumers see a food represented as “[Golden] Butter [Crackers],” they will

understand that a “butter cracker” is a type of cracker, and that “butter” is its defining feature.

        3.    The meaning of compound words is greater than the sum of its parts, such that “butter

cracker” does not mean “a cracker made with butter” but a cracker which is all or predominantly

made with butter.

        4.    Wherever butter could be used in a food labeled as “Butter ______ ,” consumers will

expect butter instead of its synthetic substitutes, vegetable oils.

        5.    Consumers prefer butter to chemically produced “vegetable” oils for reasons

including taste, health and avoidance of highly processed artificial substitutes.

        6.    Butter is valued by consumers over vegetable oils because it does not contain the

trans fats of vegetable oils.

        7.    Butter is less processed, since it is made by churning cow’s milk, instead of chemical

reactions to make vegetable oils.

        8.    Butter is rich in nutrients like calcium and Vitamins A and D.

        9.    Butter costs more than vegetable oils like soybean, sunflower or canola oil.

        10.   The representations are misleading because even though the Product contains butter,

it contains a non-de minimis amount of butter substitutes – vegetable oils – indicated on the

ingredient list.




                                                   2
  Case 3:21-cv-00525-SPM Document 1 Filed 05/31/21 Page 3 of 11 Page ID #3




          MADE FROM: ENRICHED WHEAT FLOUR (FLOUR, NIACIN,
          REDUCED IRON, THIAMINE MONONITRATE, RIBOFLAVIN, FOLIC
          ACID), BUTTER (MILK), VEGETABLE OILS (CANOLA, SUNFLOWER
          AND/OR SOYBEAN), SUGAR, INVERT SYRUP, CONTAINS 2% OR
          LESS OF: SALT, MALTED BARLEY FLOUR, BAKING SODA,
          MONOCALCIUM PHOSPHATE

       11.    The Product contains more vegetable oil than expected given the absence of any

qualification of “Golden Butter” or disclosure of butter substitutes on the ingredient list.

       12.    Though crackers do not have high levels of fat, their fat content contributes to their

taste and texture.

       13.    Defendant substitutes vegetable oils for butter, and consumers get less butter.

       14.    Companies may add vegetable oils to “butter” products and offer legitimate-

sounding reasons.

       15.    For many crackers, immediately after they are taken from the oven, they are passed

through a unit where they are sprayed with fats – vegetable oils or butter.

       16.    Assuming the Product uses vegetable oils as a topical spray, they are applied at

around 8 – 18% of the cracker weight, which is consistent with the amount of vegetable oils in the

Product, based on the Nutrition Facts.




                                                  3
  Case 3:21-cv-00525-SPM Document 1 Filed 05/31/21 Page 4 of 11 Page ID #4




        17.   The spray-on vegetable oils enhance the appearance of the Product to the “Golden”

color touted on the label.

        18.   This is misleading, because consumers will expect that the cause of the golden hue

of the Product is butter.

        19.   Though vegetable oils are described as “refined, bleached and deodorized,” and

purportedly do not affect a food’s taste, the reality is different.

        20.   Vegetable oils, such as soybean, canola and sunflower oil, are highly susceptible to

oxidation.

        21.   The result is “reversion” of their “neutral” flavor back to the original crude oil odor

and aroma before they were refined, bleached and deodorized.

        22.   The result is a flavor described as “beany, ”“powdery” or “fishy.”

        23.   The Product’s added vegetable oils detract from their taste and push the butter taste

to the background.

        24.   “Butter crackers” which are made only with butter and not vegetable oils exist in the

marketplace and are technologically feasible.




                                                   4
  Case 3:21-cv-00525-SPM Document 1 Filed 05/31/21 Page 5 of 11 Page ID #5




                                                 INGREDIENTS: Enriched Unbleached Flour
                                                 (wheat flour, malted barley flour, niacin, reduced
                                                 iron, thiamine mononitrate, riboflavin, folic acid),
                                                 Butter (cream [milk], salt), Cane Sugar, Non-
                                                 GMO Baking Powder (monocalcium phosphate,
                                                 sodium bicarbonate, corn starch), Sea Salt,
                                                 Topping Salt.




        25.    The “Sweet Butter Crackers” in the above image contain butter and no butter

substitutes.

        26.    Defendant did not have to name the Product “Golden Butter [Crackers],” but chose

to, since this is more enticing to consumers.

        27.    Reasonable consumers must and do rely on a company to honestly identify and

describe the components and features of the Product, relative to itself and other comparable

products.

        28.    The value of the Product that plaintiff purchased was materially less than its value as

represented by defendant.




                                                  5
  Case 3:21-cv-00525-SPM Document 1 Filed 05/31/21 Page 6 of 11 Page ID #6




       29.     Defendant sold more of the Product and at a higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers.

       30.     Had Plaintiff and proposed class members known the truth, they would not have

bought the Product or would have paid less for it.

       31.     The Product is sold for a price premium compared to other similar products, no less

than $2.64 for 9.75 OZ, higher than it would otherwise be sold for, absent the misleading

representations and omissions.

                                            Jurisdiction and Venue

Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28 U.S.C. §

1332(d)(2).

Diversity exists because Plaintiff and Defendant are citizens of different states.


       32.     Upon information and belief, the aggregate amount in controversy exceeds $5

million, exclusive of interest and costs.

       33.     Plaintiff Deborah Floyd is a citizen of Illinois.

       34.     Defendant Pepperidge Farm, Incorporated is a Connecticut corporation with a

principal place of business in Norwalk, Fairfield County, Connecticut and is a citizen of

Connecticut.

       35.     Venue is proper because plaintiff resides in this judicial district, and a substantial

part of the events or omissions giving rise to the claims occurred in this judicial district.

                                                    Parties

       36.     Plaintiff Deborah Floyd is a citizen of Maryville, Madison County, Illinois.

       37.     Defendant Pepperidge Farm, Incorporated, is a Connecticut corporation with a

principal place of business in Norwalk, Connecticut, Fairfield County



                                                   6
  Case 3:21-cv-00525-SPM Document 1 Filed 05/31/21 Page 7 of 11 Page ID #7




       38.    Defendant is one of the oldest producers of baked goods in the country, known by its

iconic farmhouse logo.

       39.    Defendant is known for using the highest quality ingredients and not cutting corners.

       40.    The Product is sold at thousands of stores throughout this state including grocery

stores, big box stores, convenience stores, and online.

       41.    Plaintiff bought the Product at or exceeding the above-referenced price, on one or

more occasions at one or more locations, including Schnucks, 2222 Troy Rd, Edwardsville, IL

62025, on multiple occasions during 2019 and 2020.

       42.    Plaintiff bought the Product because she wanted to consume a cracker which

contained more butter than it did and did not contain butter substitutes where butter could be used.

       43.    The Product was worth less than what Plaintiff paid and she would not have paid as

much absent Defendant's false and misleading statements and omissions.

       44.    Plaintiff intends to, seeks to, and will purchase the Product again when she can do so

with the assurance that its representations are consistent with its components and qualities.

                                          Class Allegations

       45.    The class will consist of all purchasers of the Product who reside in Illinois during

the applicable statutes of limitations.

       46.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       47.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.




                                                 7
  Case 3:21-cv-00525-SPM Document 1 Filed 05/31/21 Page 8 of 11 Page ID #8




       48.    Plaintiff is an adequate representative because her interests do not conflict with other

members.

       49.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       50.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       51.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       52.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                  Illinois Consumer Fraud and Deceptive Business Practices Act
                                (“ICFA”), 815 ILCS 505/1, et seq.

                                   (Consumer Protection Statute)

       53.    Plaintiff desired to purchase a product which contained more butter than it did and

did not contain butter substitutes where butter could be used.

       54.    Defendant’s false and deceptive representations and omissions are material in that

they are likely to influence consumer purchasing decisions.

       55.    Defendant misrepresented the Product through statements, omissions, ambiguities,

half-truths and/or actions.

       56.    Plaintiff relied on the representations.

       57.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.




                                                  8
  Case 3:21-cv-00525-SPM Document 1 Filed 05/31/21 Page 9 of 11 Page ID #9




                                   Breaches of Express Warranty,
                              Implied Warranty of Merchantability and
                        Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       58.    The Product was manufactured, labeled and sold by defendant and expressly and

impliedly warranted to plaintiff and class members that contained more butter than it did and did

not contain butter substitutes where butter could be used.

       59.    Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       60.    This duty is based on Defendant’s outsized role in the market for this type of Product.

       61.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       62.    Defendant received notice and should have been aware of these issues due to

complaints by regulators, competitors, and consumers, to its main offices, and in legal proceedings.

       63.    The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable because they were not fit to pass in the trade as

advertised.

       64.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       65.    Defendant had a duty to truthfully represent the Product, which it breached.

       66.    This duty is based on defendant’s position, holding itself out as having special

knowledge and experience this area – a trusted seller of baked goods.

       67.    The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant.

       68.    Plaintiff reasonably and justifiably relied on these negligent misrepresentations and


                                                 9
Case 3:21-cv-00525-SPM Document 1 Filed 05/31/21 Page 10 of 11 Page ID #10




omissions, which served to induce and did induce, their purchases of the Product.

       69.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                                Fraud

       70.    Defendant misrepresented and/or omitted the attributes and qualities of the Product.

       71.    Defendant’s fraudulent intent is evinced by its knowledge that the Product was not

as advertised.

                                         Unjust Enrichment

       72.    Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

   4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

       interest pursuant to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and


                                                 10
Case 3:21-cv-00525-SPM Document 1 Filed 05/31/21 Page 11 of 11 Page ID #11




      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: May 31, 2021
                                                         Respectfully submitted,

                                                         Sheehan & Associates, P.C.
                                                         /s/Spencer Sheehan
                                                         60 Cuttermill Rd Ste 409
                                                         Great Neck NY 11021-3104
                                                         Tel: (516) 268-7080
                                                         Fax: (516) 234-7800
                                                         spencer@spencersheehan.com




                                              11
